AMENDED MEMORANDUM***
Fernando Martinez Sanchez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of an Immigration Judge’s denial of his application for suspension of deportation. We have partial jurisdiction pursuant to former 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s discretionary determination that Sanchez failed to demonstrate extreme hardship. See id. at 1152.
We review de novo due process challenges. Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002). Sanchez’s contention that his due process rights were violated when he received ineffective assistance of counsel is unavailing, as he failed to demonstrate prejudice. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000).
The BIA did not abuse its discretion in denying Sanchez’s motion to remand based on his ineffective assistance of counsel claim because Sanchez failed to show prejudice. See Iturribarria v. INS, 321 F.3d 889, 899-900 (9th Cir.2003).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), Sanchez’s voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 'jkjg disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.